From conviction in the District Court of Grayson County for manufacturing intoxicating liquor, with punishment fixed at one year in the penitentiary, this appeal is taken.
The record is before us without any exception taken to the introduction or rejection of any testimony, or to the charge of the court. Appellant's reliance seems to be upon the supposed error of the overruling of her motion for new trial in which she set up the fact that one of the jurymen who sat in her case had expressed an opinion prior to the trial. The state controverted the motion in this regard and the court heard the evidence offered and decided same against the contention of appellant. *Page 634 
We see nothing evidencing an abuse of the discretion confided in the trial court.
Finding no error in the record, the judgment will be affirmed.
Affirmed.